UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1567



MICHAEL GREGG-WILSON,

                                              Plaintiff - Appellant,

          versus


JOHN ROVERI; STUART A. LIDDELL; JO R. WHITE;
ZONA JEFFERSON; EDWARD ALSTON; FRANK BAKER;
WESLEY BLANDING; CHARLES BURNS; TOM GARRITY;
JAMES GRIFFIN; KAY RAFFIELD; KURT WELDAY,

                                             Defendants - Appellees,

          and


ELMER EDWIN JACKSON, Machine Tool Instructor
SCCC; LARRY CULICK; WILLIAM DYSON; CHARLES J.
BOYKIN,

                                                          Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(3:04-cv-23132-MBS)


Submitted:   April 16, 2007                 Decided:   April 20, 2007


Before WILKINSON and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Michael Gregg-Wilson, Appellant Pro Se. Charles J. Boykin, Jamila
B. Minnicks, BOYKIN, DAVIS, HAWKINS & CALDWELL, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Michael Gregg-Wilson appeals the district court’s orders

denying   relief   on   his   civil      complaint    filed    under   42    U.S.C.

§§ 1981, 1983, 1985(3) (2000).             The district court referred this

case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B)

(2000).   The magistrate judge recommended that relief be denied on

all but Gregg-Wilson’s First Amendment claim and advised Gregg-

Wilson    that    failure     to    file      specific   objections     to    this

recommendation could waive appellate review of a district court

order based upon the recommendation.              Despite this warning, Gregg-

Wilson failed to object specifically to the magistrate judge’s

recommendations.

           The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.                 Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).        Gregg-Wilson has waived appellate review by

failing to file specific objections after receiving proper notice.

See Page v. Lee, 337 F.3d 411, 416 n.3 (4th Cir. 2003).

           With regard to the First Amendment claim, the district

court entered a subsequent order granting summary judgment in favor

of Defendants on the ground that Defendants’ interest in ensuring

the   efficient    operation       of   the     vocational    school   outweighed


                                        - 3 -
Gregg-Wilson’s right to free speech.   Because Gregg-Wilson did not

challenge this finding in his informal brief filed in this court,

he has waived appellate review of that issue.      See 4th Cir. R.

34(b) (“The Court will limit its review to the issues raised in the

informal brief.”).

          For these reasons, we affirm.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                          AFFIRMED




                              - 4 -